t c summary opinion united_states tax_court w t bramlett ii a k a william t bramlett ii and melinda h bramlett a k a m h bramlett petitioners v commissioner of internal revenue respondent docket no 13639-10s filed date w t bramlett ii and melinda h bramlett pro sese horace crump for respondent summary opinion marvel judge this case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable by 1unless otherwise indicated section references are to the internal_revenue_code code as amended and in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and an accuracy-related_penalty under sec_6662 of dollar_figure for after concessions the issues for decision are whether petitioners are entitled to business_expense deductions claimed on their schedule c and whether petitioners are liable for the accuracy-related_penalty under sec_6662 as a threshold matter we must decide whether w t bramlett ii petitioner commenced a trade_or_business during we hold that he did not background some of the facts have been stipulated the stipulated facts are incorporated in our findings by this reference petitioners resided in mississippi when they filed their petition 2as described infra p after their tax_court case for the year was resolved petitioners submitted to the court an amended_return for showing a smaller net_loss on their schedule c profit or loss from business we shall treat the amended_return as petitioners’ concession of the amounts of various schedule c deductions 3petitioners filed a joint federal_income_tax return for mrs bramlett did not participate in mr bramlett’s activities at issue in this case i petitioner’s schedule c activities the adjustments in this case arise from petitioner’s alleged business activities petitioner is a graduate of the u s naval academy and holds a master of science degree in mechanical engineering from the naval postgraduate school and a master in business administration degree from the university of southern mississippi petitioner started flying aircraft in after retiring from the u s navy during he was employed by northrop grumman ship systems since the 1990s petitioner has engaged in a variety of activities most of which relate to aviation although the schedule c identifies his business as will bramlett aerial photography petitioner’s aviation activities have included aerial photography and the sale of an airplane as well as efforts to build rental hangars acquire an airport and become a dealer for two aircraft manufacturers as we describe below in he was pursuing only some of these efforts 4petitioners used turbotax to prepare their and returns and on the schedule c turbotax filled in the business name field using the schedule c petitioner credibly testified and we find that his activities were not limited to aerial photography in approximately petitioner decided to build rental hangars near the ocean springs airport airport in ocean springs mississippi because petitioner needed the land on which to build the hangars in late he acquired lots adjacent to the airport collectively property from four different owners the property was zoned for residential use and petitioner’s request to change the zoning was unsuccessful consequently he was unable to proceed with the hangar project petitioner continues to own the property and has been seeking alternative ways to develop it until he obtains a zoning change for example at some point he unsuccessfully attempted to build a hangar that would be a residence for flight instructors in or petitioner decided to submit an application to become a certified dealer and open a service_center for cessna to do so he together with the airport owners applied for and obtained from the u s department of transportation federal aviation administration faa a repair station certificate with limited radio limited airframe and limited instrument ratings the certificate was issued in the business name ocean springs avionics in the meantime 5the airport had a big_number foot runway suitable for single-engine and twin- engine propeller planes 6we infer from the record that cessna is an airplane manufacturing corporation however cessna increased dealership capital requirements from dollar_figure to dollar_figure million such a large investment was not feasible for petitioner and he abandoned the cessna dealership project at some point before petitioner investigated the process of becoming a dealer for quicksilver manufacturing inc quicksilver a manufacturer of light sport aircraft lsa petitioner who was familiar with the area demographics believed that a large number of local professionals could afford flight training and airplane ownership on a date that does not appear in the record petitioner approached quicksilver and on date he received a reply email generally describing a potential dealership territory and pricing because lsas are small aircraft the certification requirements were feasible for petitioner to become a certified dealer and open a repair station petitioner had to demonstrate to quicksilver that he was able to manufacture an lsa within days and that he had a facility and the ability to repetitively build lsas as a preliminary step in petitioner hired concrete companies and a smoother and expanded a hangar that he owned in date petitioner traveled to florida to attend an faa repair certification course thereafter during petitioner was building a quicksilver lsa as a demonstration model and he completed it by date as of the date of trial petitioner’s lsa was in his hangar it is airworthy but did not undergo a test flight with the faa until petitioner meets quicksilver’s prerequisites he may not operate a certified manufacturing_facility and may not manufacture lsas for sale in petitioner did not meet quicksilver’s prerequisites he also did not offer himself as a certified repairman for profit or advertise his services although petitioner built a demonstration model of an lsa after he ceased his efforts to obtain certification because of unexpected changes in circumstances in the airport owner closed the flight school laid off employees and put the airport up for sale petitioner organized a group of individuals to buy the airport but the group did not raise sufficient funds after the flight school closure petitioner’s plan of opening an lsa dealership was no longer viable starting in petitioner also engaged in an aerial photography activity although in he did not focus on it petitioner used his aerial photography skills in his employment in shipbuilding for northrop grumman petitioner’s aerial photographs helped northrop grumman produce evidence of ship construction progress identify hurricane katrina as the cause of a crack in a generator’s stainless steel exhaust and in plan facility expansion for more efficient shipbuilding in addition petitioner’s aerial photos allowed his team at northrop grumman to be awarded contracts in petitioner’s aerial photographs assisted the vice president of engineering of northrop grumman in determining the necessary height of the ocean springs bridge and facilitated petitioner’s transfer to northrop grumman’s engineering group petitioner did not invoice northrop grumman for the photographs and his aerial photography services but northrop grumman compensated him with higher wages and bonuses petitioner’s special contributions in the course of his employment led to increased compensation starting in and peaking in when he transferred to the engineering group petitioner’s wages from northrop grumman for were also positively affected by his use of the aerial photography skills in his employment in addition upon the u s navy’s request petitioner took aerial photographs of homes destroyed by hurricane katrina the local supervisor of shipbuilding used those photographs to show the secretary of the navy the extent of the hurricane damage during a helicopter tour 7it is not clear however what if any specific aerial photography projects petitioner worked on in 8the record does not reflect whether petitioner was paid for these aerial photographs petitioner maintained a bank account in the name of will bramlett aerial photography that he used for paying all expenses related to his schedule c activities petitioner kept all such expense-related documents in boxes organized by year to protect documents from flooding after hurricane katrina petitioner started scanning critical documents and keeping paper documents in plastic containers to prepare his returns petitioner entered each expense into a spreadsheet and assigned each item an expense code ii procedural history petitioners timely filed their joint federal_income_tax return they attached a schedule c for will bramlett aerial photography on which they reported gross_receipts of dollar_figure and expenses totaling dollar_figure the schedule c gross_receipts were unrelated to aerial photography or the quicksilver dealership project they were generated from the sale of a truck that petitioner had renovated petitioners’ schedule c reporting for other years was as follows year gross_receipts schedule c net_loss dollar_figure big_number big_number big_number big_number -0- -0- dollar_figure big_number big_number big_number big_number big_number big_number big_number 1gross receipts for do not include receipts from a sale of an airplane which petitioners reported separately petitioners do not explain the source of gross_receipts for the years other than 2the loss for does not take into account the settlement described below at some point after petitioners filed their return respondent examined their return and issued a notice_of_deficiency petitioners filed a petition with the tax_court and subsequently the parties entered into a stipulated decision according to which petitioners were entitled to deduct a schedule c loss of dollar_figure settlement for after the settlement for petitioners prepared an amended_return for and reported schedule c expenses of dollar_figure and a loss of dollar_figure respondent did not process the amended_return we shall treat the amended_return for as petitioners’ concession as to the amounts of expense deductions claimed 9on the basis of the amended_return introduced into the record we deem continued in the notice_of_deficiency for respondent disallowed in full the claimed schedule c deductions of dollar_figure on the ground that petitioner’s activity does not meet the guidelines of carrying on a trade or a business within the meaning of the sec_162 respondent also stated that petitioner failed to establish that the expenses did not arise from his employment and continued petitioners to concede that the schedule c expenses in were as follows expense car and truck depreciation and sec_179 expense deduction mortgage interest other interest legal and professional services office repairs and maintenance supplies travel deductible meals and entertainment utilities other total amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number according to the amended_return petitioners’ other expenses consisted of plane expenses of dollar_figure computer equipment of dollar_figure and plane equipment of dollar_figure that i f you do not carry on your business or investment activity to make a profit you can not use a loss from this activity to offset other income i burden_of_proof discussion generally the commissioner’s determinations are presumed correct and the taxpayer ordinarily bears the burden of proving that those determinations are erroneous rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction claimed 503_us_79 however the commissioner bears the burden_of_proof with respect to any new_matter increases in deficiency and affirmative defenses pleaded in the answer dollar_figure rule a in addition sec_7491 may shift the burden to the commissioner with respect to factual issues 10on brief respondent states that petitioners’ expenses are not deductible because they are startup expenditures under sec_195 respondent did not specifically mention sec_195 in the notice_of_deficiency but his argument on brief is consistent with the notice_of_deficiency and is not a new_matter see 93_tc_500 a new_theory that is presented to sustain a deficiency is treated as a new_matter when it either alters the original deficiency or requires the presentation of different evidence a new_theory which merely clarifies or develops the original determination is not a new_matter in respect of which respondent bears the burden_of_proof see also 112_tc_183 if the requirements of sec_7491 are met petitioners do not contend that sec_7491 shifts the burden_of_proof to respondent and the record does not permit us to conclude that the requirements of sec_7491 are met accordingly petitioners bear the burden of proving that they are entitled to the claimed deductions ii schedule c deductions respondent contends that petitioner’s schedule c activity was not an activity engaged in for profit under sec_183 in the alternative respondent contends that petitioner’s schedule c expenses are nondeductible startup expenses generally sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business we examine all of the facts and circumstances to decide whether the taxpayer’s activities constitute the carrying on of a trade_or_business 480_us_23 the taxpayer’s trade_or_business must be functioning as a business when the expenses are paid_or_incurred and those expenses must be directly connected with or pertain to that business 93_tc_684 aff’d in part remanded in part per order 10th cir date sec_1_162-1 income_tax regs a taxpayer is not carrying_on_a_trade_or_business under sec_162 until the business is functioning as a going concern and performing the activities for which it was organized glotov v commissioner tcmemo_2007_147 the taxpayer’s activity need not have generated revenue but ‘it must nonetheless have started to function in a particular and identifiable line of work ’ bailey v commissioner tcmemo_2012_96 quoting weaver v commissioner t c memo until the business starts operating as a going concern expenses related to that activity are not ordinary and necessary expenses currently deductible under sec_162 but rather are startup or preopening expenses hardy v commissioner t c pincite the code defines startup expenditures as any amount_paid or incurred in connection with investigating the creation or acquisition of an active trade_or_business creating an active trade_or_business or any activity engaged in for profit and for the production_of_income before the day on which the active trade_or_business begins in anticipation of the activity’s becoming an active trade_or_business and which if paid_or_incurred in connection with the operation of an existing active trade_or_business would be allowable as a deduction for the taxable_year in which paid_or_incurred sec_195 cost_recovery of startup expenditures is governed by sec_195 sec_195 provides that except as described therein no deduction is allowed for startup expenditures under sec_195 a taxpayer may elect to amortize startup expenditures beginning with the month in which the active trade_or_business beginsdollar_figure because the amortization period starts when the active trade_or_business begins see sec_195 no deduction is allowed with respect to items incident to a trade_or_business which the taxpayer does not commence see h_r rept no pincite 1980_2_cb_709 we must decide whether petitioner completed the startup phase and became actively engaged in a trade_or_business during as a preliminary matter we note that petitioner treated all his activities as one having filed one schedule c and respondent does not distinguish among petitioner’s activities for purposes of his sec_195 argument however during 11even in the absence of an election under sec_1_195-1 d income_tax regs as revised in a taxpayer might be entitled to sec_195 amortization of expenses_incurred after date because the taxpayer is deemed to have made such an election this regulation applies to expenses paid_or_incurred after date provided the applicable limitations_period has not expired for the year the election under sec_195 is deemed made sec_1_195-1 income_tax regs petitioner’s activities included the activity of attempting to become a quicksilver dealer and the aerial photography activitydollar_figure we first address the quicksilver dealership project although we found petitioner’s testimony to be credible it established that he did not complete the startup phase and was not actively engaged in a quicksilver dealership business when he incurred the expenses during petitioner expanded his hangar attended an faa course communicated with quicksilver regarding his interest and was in the process of building a demonstration model however petitioner did not finish the demonstration model until date and did not manufacture any lsas for sale he did not advertise his services or products and did not hold himself out as a dealer or repairman for quicksilver we conclude that in petitioner did not commence the business of being a quicksilver dealer for which he was preparing accordingly petitioner’s expenses related to the quicksilver project were not paid_or_incurred in the course of an active trade_or_business even if petitioner’s expenses related to the quicksilver dealership project did qualify as startup expenditures the amortization period did not commence and petitioner 12all gross_receipts in derived from the sale of a truck and neither activity generated sales may not amortize those expendituresdollar_figure we therefore sustain respondent’s determination disallowing deductions related to the quicksilver dealership project we now consider petitioner’s aerial photography activity petitioner credibly testified that he had engaged in aerial photography for several years before and described a number of completed projects most if not all of which were for northrop grummandollar_figure we therefore find that his aerial photography activity passed the startup stage before however petitioner did not establish what aerial photography projects if any he worked on during and what business activity related to the aerial photography activity he engaged in during even if we were to assume that petitioner conducted aerial photography as a business with requisite continuity and regularity see commissioner v groetzinger u s pincite and that he engaged in it for profit see sec_183 the record does 13the parties do not address the deductibility of the loss under sec_165 as an alternative ground in any case we find that as of the end of petitioner had not abandoned his efforts to obtain a quicksilver dealership and therefore no deduction for under sec_165 is appropriate only the taxable_year is before us and therefore we do not need to decide whether a sec_165 deduction is appropriate for another year 14petitioner therefore should have reported expenses attributable to that activity as unreimbursed employee_expenses rather than schedule c expenses not allow us to ascertain what portion of the total expenses related to the operation of the aerial photography business in and whether those expenses meet the requirements of sec_162 as stated above taxpayers may deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 an expense is necessary if it is helpful or appropriate to the taxpayer’s business welch v helvering u s pincite although petitioner introduced into the record a summary of the expenses that he deducted he did not present original records nor did he explain what the expenses were for most expenses such as home depot expenses appear to relate to the quicksilver dealership activity and more specifically to the hangar expansion as we stated above those expenses are not deductible under sec_195 petitioner’s summary of expenses also suggests that he purchased photo equipment and paid office expenses but petitioner did not explain what specific items he purchased and what the business_purpose of each purchase was lastly petitioner claimed utility and mortgage interest_expense deductions but he presented no credible_evidence that he maintained an office we sustain respondent’s determination disallowing the schedule c deductionsdollar_figure petitioner also contends that the settlement for should have precedential effect for namely that respondent should continue to recognize his business we consider each taxable_year separately and the commissioner is not estopped from asserting a different position for later years see 55_tc_28 accordingly the parties’ settlement for does not affect or control our conclusions in this case iii sec_6662 penalty in his brief respondent contends that petitioners are liable for the accuracy- related penalty under sec_6662 on the ground of negligence sec_6662 and b authorizes the commissioner to impose a penalty on the portion of an underpayment of income_tax attributable to negligence or disregard of rules or regulations negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 sec_1 b income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1_6662-3 and income_tax regs disregard of rules or regulations is careless if the taxpayer does not exercise 15because of our holding we do not need to reach the sec_183 issue reasonable diligence to determine the correctness of a return position and is reckless if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists under circumstances which demonstrate a substantial deviation from the standard of conduct that a reasonable person would observe sec_1_6662-3 income_tax regs see also 85_tc_934 on the basis of petitioner’s testimony regarding his recordkeeping which we find credible we find that he created and maintained a recordkeeping system and organized records into a spreadsheet for return preparation petitioner attempted to comply with the requirements for deducting business_expenses under sec_162 and to assess his and mrs bramlett’s proper tax_liability we find that petitioners were not negligent and did not disregard rules or regulations in believing that petitioner’s expenses were deductible in particular after respondent allowed substantial deductions for similar items for therefore we hold that petitioners are not liable for the sec_6662 penalty we have considered all arguments raised by either party and to the extent not discussed we find them to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
